United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3334
                                  ___________

Richard G. Kelley,                     *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Western District of Arkansas.
                                       *
West Teleservices, Inc.                * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: May 22, 2003
                              Filed: May 28, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Richard Kelley appeals from the district court’s1 adverse grant of summary
judgment in his employment action against West Teleservices (West), in which he
had alleged race and gender discrimination based on West’s failure to promote him.
Having carefully reviewed de novo the record and considered the parties’ briefs, we
agree with the district court’s bases for granting summary judgment. See Whitley v.
Peer Review Sys., Inc., 221 F.3d 1053, 1055 (8th Cir. 2000) (standard of review).


      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
       We also conclude that the district court did not err in denying the parties’ first
set of summary judgment motions as premature; in refusing to strike West’s answer,
or to grant Kelley’s related motion for sanctions; and in determining that West’s
second motion for summary judgment was ripe for decision, particularly since Kelley
himself had moved a second time for summary judgment, and had not sought
postponement of the court’s ruling on West’s summary judgment motion under
Federal Rule of Civil Procedure 56(f).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-